DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Since, the claim “A program for causing a computer to execute..........” the descriptions or expressions of the programs are not physical “things”.  They are neither computer components nor statutory process, as they are not “acts” being performed.  Such claimed computer program (software) does not define any structural and functional interrelationships between the computer program and other elements of a computer, which permit the computer program’s functionality to be realized. As such, computer program per se not claimed as embodied/encoded in non-transitory computer-readable media, which is not a “process", "machine" or "article of manufacture" and therefore non-statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0264411 A1 to Rosengren et al.
As to Claim 1, Rosengren discloses an information processing terminal comprising a control unit that starts playback of content by using a default value as a setting value of a predetermined setting regarding playback (see fig.1 and 7; page.5, ¶0057), and controls the playback of the content so that, in a case where a switching operation for switching the predetermined setting is performed, the content is played back by using a setting value selected during previous playback (see fig.1 and 7; page.5, ¶0059-¶0060).
As to Claim 3, Rosengren further discloses wherein the switching operation is an operation of pressing a button once (see fig.1 and 4; page.4, ¶0041, ¶0050, ¶0055). 
As to Claim 9, Rosengren discloses an information processing method comprising causing an information processing terminal to start playback of content by using a default value as a setting value of a predetermined setting regarding playback (see fig.1 and 7; page.5, ¶0057), and control the playback of the content so that, in a case where a switching operation for switching the predetermined setting is performed, the content is played back by using a setting value selected during previous playback (see fig.1 and 7; page.5, ¶0059-¶0060).
As to Claim 10, Rosengren discloses a program for causing a computer to execute processing of (see fig.2; page.4, ¶0049-¶0050) starting playback of content by using a default value as a setting value of a predetermined setting regarding playback (see fig.1 and 7; page.5, ¶0057), and controlling the playback of the content so that, in a case where a switching operation for switching the predetermined setting is performed, the content is played back by using a setting value selected during previous playback (see fig.1 and 7; page.5, ¶0059-¶0060). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0264411 A1 to Rosengren et al in view of US 2011/0097059 A1 to Sekiguchi et al.
As to Claim 2, Rosengren does not explicitly discloses a display control unit that causes a list for use in selecting a setting value to be displayed in a case where a same operation as the switching operation is performed during the playback of the content using the setting value selected during the previous playback. 
Sekiguchi discloses a display control unit that causes a list for use in selecting a setting value to be displayed in a case where a same operation as the switching operation is performed during the playback of the content using the setting value selected during the previous playback (see fig.6; page.6, ¶0090-¶0091). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengren with the teaching as taught by Sekiguchi in order to provide playback speed desired by the user can be selected with a simple operation.
As to Claim 8, Sekiguchi further discloses wherein the predetermined setting is a setting of a playback speed of the content including video and audio (see fig.6; page.6, ¶0089).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0264411 A1 to Rosengren et al in view of US 2016/0142773 A1 to TERUI.
As to Claim 4, Rosengren does not explicitly discloses a storage unit that stores information indicating a setting value selected from the list as information indicating the setting value selected during the previous playback.
TERUI discloses a storage unit that stores information indicating a setting value selected from the list as information indicating the setting value selected during the previous playback (page.5, ¶0079).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengren with the teaching as taught by TERUI in order to identifies how control operations tend to change based on the user operation logs, and generates content control information.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0264411 A1 to Rosengren et al in view of US 2004/0267952 A1 to He et al. 
As to Claim 5, Rosengren does not explicitly discloses wherein the control unit enables, depending on a supply source of the content, a function of playing back the content by using the setting value selected during the previous playback in a case where the switching operation is performed.
He discloses wherein the control unit enables, depending on a supply source of the content, a function of playing back the content by using the setting value selected during the previous playback in a case where the switching operation is performed (see fig.2; page.5, ¶0053-¶0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengren with the teaching as taught by He in order to provide dynamically control the playback speed of media streams without losing the ability to comprehend the media content.
As to Claim 6, He further discloses wherein the control unit enables the function in a case where the supply source of the content is a recording medium included in the information processing terminal, and disables the function in a case where the supply source of the content is a recording medium of an external device connected via a network (see fig.2; page.5, ¶0053-¶0055).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0264411 A1 to Rosengren et al in view of US 2013/0031266 A1 to Gilson et al. 
As to Claim 7, Rosengren does not explicitly discloses wherein in a case where the switching operation is performed, the control unit plays back the content by using a setting value selected during previous playback of content of a same genre as the content. 
Gilson discloses wherein in a case where the switching operation is performed, the control unit plays back the content by using a setting value selected during previous playback of content of a same genre as the content (page.5, ¶0056, ¶0071).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengren with the teaching as taught by Gilson in order to provide a different content type with a plurality of playback speed according to user preferences.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0034510 A1 to Oda et al.
US 2008/0152301 A1 to CHO.
US 2009/0141035 A1 to Kodama et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424